                 Case 6:19-bk-02239-CCJ                  Doc 10       Filed 04/12/19   Page 1 of 2
[Doapvins] [Order Approving Application to Pay Filing Fees in Installments]




                                            ORDERED.
Dated: April 12, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                        Case No. 6:19−bk−02239−CCJ
                                                                              Chapter 7
Patricia Wood

Robert Wood

________Debtor*________/

           ORDER APPROVING APPLICATION TO PAY FILING FEES IN INSTALLMENTS

   THIS CASE came on for consideration, without a hearing, of the Debtor's Application to Pay Filing Fees in
Installments, Document No. 7 . The Court has considered the Application, together with the record, and finds
that the Application should be approved pursuant to Fed. R. Bankr. P. 1006. Accordingly, it is

   ORDERED:

  1. The Debtor shall pay the filing fee in installments, in the form of cashier's check or money order only,
made payable to Clerk, U.S. Bankruptcy Court and delivered to or received by mail addressed to:

         Clerk, U.S. Bankruptcy Court,
         George C. Young Federal Courthouse
         400 West Washington Street
         Suite 5100
         Orlando, FL 32801

         as follows:

         $ 75.00 on or before May 5, 2019

         $ 75.00 on or before June 4, 2019

         $ 185.00 on or before July 5, 2019

   2. Until the filing fee is paid in full, the Debtor shall not pay any money or transfer any property to any
person for services in connection with this case, and no person shall accept any money or property from the
Debtor as payment for services in connection with this case.

   3. If the Debtor fails to make the required installment payments, the Court may enter an order dismissing
the case for failure to pay the required fee or may withhold the Debtor's Discharge.
                Case 6:19-bk-02239-CCJ              Doc 10      Filed 04/12/19        Page 2 of 2


*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.

The Clerk's office is directed to serve a copy of this order on interested parties.
